                         IN UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                         CIVIL ACTION NO. 5:21-CV-00106-DCR


B.A.,                                                                             PLAINTIFF

v.

UNITED STATES OF AMERICA;                                                      DEFENDANTS
OFFICER CHRISTOPHER BRIAN GOODWIN
                                     NOTICE OF FILING

Comes now the Plaintiff, B.A., by and through counsel, and hereby respectfully requests that the

Clerk of the Court issue the attached Summons for service on the Defendants named in the

Complaint filed on April 28, 2021.


                                                  Respectfully Submitted,


                                                   /s/David G. Bryant
                                                   David G. Bryant
                                                   David Bryant Law, PLLC
                                                   600 W. Main St., Ste. 100
                                                   Louisville, KY 40202
                                                   Telephone: (502) 540-1221
                                                   david@davidbryantlaw.com
